        Case 1:15-cv-06549-CM-RWL Document 252 Filed 03/13/19 Page 1 of 2
                                                                                  



                                         
      
   Peter Safirstein 
   Direct Dial: 212‐201‐2845 
   psafirstein@safirsteinmetcalf.com 
 

                                                                   March 13, 2019


VIA CM/ECF

The Honorable Colleen McMahon
United States District Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007


Re:      Sergeants Benevolent Assoc. Health & Welfare Fund, et al. v. Actavis, PLC, et al,
         Case No. 1:15-CV-06549-CM (S.D.N.Y.)

Dear Judge McMahon:
        Plaintiff and the Forest and Merz Defendants in the above-captioned case are jointly
writing to report that the mediation with Jonathan Marks did not result in the resolution of this
matter. Counsel for the Direct Purchaser Plaintiffs and counsel for Forest in the companion action
had scheduled a three-day mediation that commenced on March 6th. That companion mediation
reached an impasse. While Plaintiff and the Forest and Merz Defendants engaged in mediation
efforts leading up to the March dates, due to the impasse reached in the DPP mediation, the
mediator recommended that the in-person mediation session in this action scheduled for March 8th
not go forward.
         Respectfully submitted,

    /s/ Martin M. Toto                              /s/ Peter Safirstein
    Martin M. Toto                                  Peter Safirstein
    Heather K. McDevitt                             Elizabeth Metcalf
    WHITE & CASE LLP                                SAFIRSTEIN METCALF LLP
    1221 Avenue of the                              The Empire State Building
    Americas                                        350 Fifth Avenue, Suite 5960
    New York, New York 10020                        New York, NY 10118
    Telephone: (212) 819-8200                       Telephone: (212) 201-2845
                                                    PSafirstein@SafirsteinMetcalf.com
    Counsel for Forest and                          EMetcalf@Safirsteinmetcalf.com
    Merz Defendants
                                                    /s/ Marvin A. Miller
                                                    Marvin A. Miller

_____________________________________________________________________________  
Safirstein Metcalf LLP The Empire State Building, 350 Fifth Ave., 59th Fl., New York, NY 10118
      Case 1:15-cv-06549-CM-RWL Document 252 Filed 03/13/19 Page 2 of 2
                                                                             March 13, 2019
                                                                                     Page 2
                                                                                              
                                                  Lori A. Fanning
                                                  MILLER LAW LLC
                                                  115 South LaSalle Street,
                                                  Suite 2910
                                                  Chicago, IL 60603
                                                  Telephone: (312) 332-3400
                                                  MMiller@millerlawllc.com
                                                  LFanning@millerlawllc.com

                                                  Counsel for Plaintiff




cc: Jonathan Marks (via email)




_____________________________________________________________________________  
Safirstein Metcalf LLP The Empire State Building, 350 Fifth Ave., 59th Fl., New York, NY 10118
